427 F.2d 711
John P. JENKINS, Appellant,v.Wayne K. PATTERSON, Warden, Colorado State Penitentiary, Appellee.
No. 172-70.
United States Court of Appeals, Tenth Circuit.
June 10, 1970.

Appeal from the United States District Court for the District of Colorado.
Before LEWIS, Chief Judge, and PICKETT and HICKEY, Circuit Judges.
PER CURIAM.


1
Jenkins was notified that this court was considering summary affirmance, and afforded an opportunity to file a memorandum opposing such disposition. He has not done so. Nonetheless, examination of the file and record prompts the conclusion that the single question presented is so unsubstantial as not to warrant further argument. Accordingly, the judgment of the district court is affirmed for the reasons stated in its Order (D.Colo.1970).